Per Curiam.
This proceeding was commenced by the State Board of Law Examiners by service upon respondent, Bailey A. Soukup, on March 17,1970, of a petition and accusation, together with an order of the Supreme Court requiring respondent to answer the accusations contained therein within 20 days after such service, pursuant to the rules of this court. It having been made to appear to this court that no answer to said petition has been received and no other pleading has been served or filed by respondent, and that he is now in default.
Now, therefore, pursuant to the rules of this court
It Is Hereby Ordered that said respondent, Bailey A. Soukup, be and he is hereby disbarred, and that his name be stricken from the roll of attorneys of this state.